                IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

THEODORE PETERSON,                                    CV-17-105-H-CCL

                                  Plaintiff,

      vs.                                        ORDER FOR DISMISSAL
                                                   WITH PREJUDICE
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

                               Defendant.


      Pursuant to written stipulation by and between the parties hereto, through

their respective counsel of record, pursuant to Rule 41, Federal Rules of Civil

Procedure, that Plaintiff's claims against Defendant State Farm Mutual Automobile

Insurance Company have been fully and finally compromised and settled on the

merits and shall be dismissed with prejudice.

      IT IS HEREBY ORDERED that the above-captioned action is dismissed

with prejudice with each party to pay their respective costs and fees of any kind or

nature.
                        fA
      Dated this_£ day of November, 2018.
